DETAILED ACTION

Claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “disclosed”.  Correction is required.  See MPEP § 608.01(b).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-33 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 15/739,513.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in claims 12 and 13 of the present Application such as “moving robot/vacuum cleaner” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20160320777).


    PNG
    media_image1.png
    554
    529
    media_image1.png
    Greyscale
 As per claim 1, Yun (US 20160320777) teaches a moving robot (see Figs. 1A, 1B and 1C) comprising: a movable main body (see Figs. 1A, 1B and 1C); a  travel (see par. [0059]) drive unit configured to move the main body (see Figs. 1A, 1B and 1C); a floor sensing unit (see Fig. 1E, element 140) comprising a plurality of transmitters (see Fig. 1E, element 110) for transmitting signals set with different sensing distances toward a floor (see par. [0106]) and a single receiver (see Fig. 1E, element 110) for receiving any one of the signals transmitted from the plurality of transmitters (see Fig. 1E, element 110), and configured to sense a state of the floor (see par. [0106]); and a controller (see Fig. 1E, element 180) configured to control the travel (see par. [0059]) drive unit by changing a travel (see par. [0059]) setting in accordance with a floor sensing signal (see par. [0106]) received from the floor sensing unit (see Fig. 1E, element 140), wherein the floor sensing unit (see Fig. 1E, element 140 and par. [0106]) is further configured to, when the signals are respectively transmitted from the plurality of transmitters (see Fig. 1E, element 110) toward the floor (see par. [0106]), determine the state of the floor by calculating a distance from a bottom surface of the main body (see Figs. 1A, 1B and 1C) to the floor in response to a signal reflected (see par. [0106], wherein having the signal reflected falls under design choice) and then incident on the receiver (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yun into the intended end result, thereby improving the moving robot and control as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

 As per claim 2, Yun teaches wherein the receiver (see Fig. 1E, element 110) comprises a first sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) configured to sense incidence of any one of the signals transmitted from the plurality of transmitters (see Fig. 1E, element 110).

As per claim 3, Yun teaches wherein the plurality of transmitters (see Fig. 1E, element 110) comprises a third sensor (see par. [0089], has shown evidence 

As per claim 4, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal transmitted from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determine that the state of the floor is a flat floor (see par. [0106]).

As per claim 5, Yun further comprising a second sensor that is installed such that (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors), when a signal is reflected within a third distance to a fourth distance each shorter than the second distance, the signal is incident on the receiver (see Fig. 1E, element 110).

As per claim 6, Yun teaches wherein the floor determination unit is further configured to, when a signal transmitted from the second sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is 

As per claim 7, Yun further comprising a fourth sensor that is installed such that (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors), when a signal is reflected within a fifth distance to a sixth distance each shorter than the second distance from the bottom surface of the main body (see Figs. 1A, 1B and 1C), the signal is incident on the receiver (see Fig. 1E, element 110).

As per claim 8, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal transmitted from the fourth sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determine that a floor is located at a long distance (see par. [0106]) or that the main body is tilted (see Figs. 1A, 1B and 1C, having a tilted body falls under design choice).

As per claim 9, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal from the second sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) 

As per claim 10, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal from the fourth sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident while a signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determine that the main body is tilted or that a long-distance floor is formed (see Figs. 1A, 1B and 1C, having a tilted body falls under design choice).

As per claim 11, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal from the third sensor is (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) incident while a signal from the second sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determine that the moving robot (see Figs. 1A, 1B and 1C) arrives at a flat floor after moving over an obstacle (see par. [0108]).

As per claim 12, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident while a signal from the fourth sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determine that the main body (see Figs. 1A, 1B and 1C) returns back to a normal state.

As per claim 13, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) is further configured to, when a signal from the second sensor and a signal from the fourth sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident sequentially while a signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determine that the main body (see Figs. 1A, 1B and 1C) is tilted by an obstacle present on a flat floor (see par. [0108]).

As per claim 14, Yun teaches, wherein the first sensor is a photodiode (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors, wherein having photodiode falls under design choice), and wherein the plurality 

As per claim 15, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) further comprises a sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) case which protects the plurality of transmitters (see Fig. 1E, element 110) and the receiver (see Fig. 1E, element 110), and which is provided with a guide such that the signals transmitted from the plurality of transmitters (see Fig. 1E, element 110) respectively form predetermined angle relative to the floor (see par. [0110]).

As per claim 16, Yun teaches wherein the plurality of transmitters (see Fig. 1E, element 110) is installed at different angles relative to the floor (see par. [0110]).

As per claim 17, Yun teaches wherein the receiver (see Fig. 1E, element 110) is further configured to, when a signal transmitted from any one of a second sensor, a third sensor, and a fourth sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) included in the plurality of transmitters (see Fig. 1E, element 110) is incident on the first sensor (see par. 

As per claim 18, Yun teaches wherein the second sensor, the third sensor, and the fourth sensors (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) included in the plurality of transmitters sequentially operate in a predetermined order (see Fig. 1E, element 110).

As per claim 19, Yun teaches wherein the controller (see Fig. 1E, element 180) is further configured to, when any of the signals transmitted from the plurality of transmitters (see Fig. 1E, element 110) is not sensed by the receiver (see Fig. 1E, element 110), determine that the state of the floor is a cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.).

As per claim 20, Yun teaches wherein the controller (see Fig. 1E, element 180) is further configured to: when it is determined in accordance with the floor sensing signal that the state of the floor is one of an obstacle (see par. [0108]), a flat floor, and a long-distance state, maintain a travel (see par. [0059]) setting; and when it is determined that the state of the floor is a cliff (see par. [0106], 

As per claim 21, Yun teaches wherein the floor sensing unit (see Fig. 1E, element 140) comprises: a first floor sensing unit (see Fig. 1E, element 140) installed at a front lower end of the main body (see Figs. 1A, 1B and 1C); a second floor sensing unit (see Fig. 1E, element 140) installed at a right lower end of the main body (see Figs. 1A, 1B and 1C); and a third floor sensing unit (see Fig. 1E, element 140) installed at a left lower end of the main body (see Figs. 1A, 1B and 1C), wherein each of the first to third floor sensing units (see Fig. 1E, element 140) comprises the receiver (see Fig. 1E, element 110) and the plurality of transmitters (see Fig. 1E, element 110), and wherein the controller (see Fig. 1E, element 180) is further configured to determine a state of a floor around the main body (see Figs. 1A, 1B and 1C) in accordance with a floor sensing signal received from each of the first to third floor sensing units (see Fig. 1E, element 140).

As per claim 22, Yun teaches wherein the controller (see Fig. 1E, element 180) is further configured to generate an operating signal and transmit the operating signal to any one of the first to third floor sensing units (see Fig. 1E, 

As per claim 23, Yun teaches wherein the controller (see Fig. 1E, element 180) is further configured to, when a cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.) is sensed by a floor sensing signal from any one of the first to third floor sensing units (see Fig. 1E, element 140), set a direction of travel (see par. [0059]) by determining a position of the cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.) based on positions of the first to third floor sensing units (see Fig. 1E, element 140).

As per claim 24, Yun teaches, wherein the controller (see Fig. 1E, element 180) comprises a floor determination unit configured to control the floor sensing unit (see Fig. 1E, element 140) and determine the state of the floor in accordance with the floor sensing signal, and wherein the floor determination unit comprises: a micro control unit (MCU) configured to apply an operating signal to the floor sensing unit (see Fig. 1E, element 140); a multiplexer (MUX) configured to select any one of the first to third floor sensing units (see Fig. 1E, element 140) and apply the operating signal to the selected floor sensing unit (see Fig. 1E, element 140); and a signal processing unit configured to filter noise in a sensing 

As per claim 25, Yun teaches a control method of a moving robot (see Figs. 1A, 1B and 1C), comprising: during traveling (see par. [0059]), transmitting signals for sensing a state of a floor from a plurality of transmitters (see Fig. 1E, element 110) set with different sensible distances; when the signals from the plurality of transmitters (see Fig. 1E, element 110) are sensed by a receiver (see Fig. 1E, element 110), inputting a floor sensing signal (see par. [0108]); in accordance with the floor sensing signal, determining that the state of the floor is one of a flat floor, an obstacle (see par. [0108]), a long-distance state, and a cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.) depending on a distance to the floor (see par. [0106]); when the cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.) is determined in correspondence with the state of the floor, change a direction of travel (see par. [0059]), and when the state of the floor is not the cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.), travel (see par. [0059]) with maintaining a travel (see par. [0059]) setting even though the distance to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yun into the intended end result, thereby improving the moving robot and control as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 26, Yun further comprising, when a signal from the plurality of transmitters (see Fig. 1E, element 110) installed at different angles is received by the receiver (see Fig. 1E, element 110), determining which sensor from among second to fourth sensors (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) included in the plurality of transmitters (see Fig. 1E, element 110) has transmitted the signal, wherein the floor sensing signal is input by sensing a distance from a main body (see Figs. 1A, 1B and 1C) to the floor in correspondence with the sensor which has transmitted the signal (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors).

As per claim 27, Yun further comprising transmitting the signal as the second to fourth sensors (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) included in the plurality of transmitters (see Fig. 1E, element 110) operate sequentially in a predetermined order in accordance with an input operating signal (see Fig. 1E, elements 110 and 120).

As per claim 28, Yun further comprising, when the signal from the plurality of transmitters (see Fig. 1E, element 110) are not sensed by the receiver (see Fig. 1E, element 110), determining that the state of the floor is the cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.).

As per claim 29, Yun further comprising: when a signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determining that the state of the floor is the flat floor (see par. [0106]); when a signal from the second sensor is (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) incident on the receiver (see Fig. 1E, element 110), determining that an obstacle is present on the floor (see par. [0108]); and when a signal transmitted from the fourth sensor (see par. [0089], has shown evidence 

As per claim 30, Yun teaches further comprising: when the signal from the second sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident while the signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determining that an obstacle is present on a flat floor (see par. [0108]); when the signal from the fourth sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident while the signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determining that the main body (see Figs. 1A, 1B and 1C) is tilted by an obstacle or that a long-distance floor is formed (see par. [0108]); when the signal from the third sensor is incident while the signal from the second sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident on the receiver (see Fig. 1E, element 110), determining that the moving robot (see Figs. 1A, 1B and 1C) arrives at a flat floor after moving over an obstacle (see par. [0108]); when the signal from the third sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors) is incident while the signal from the fourth sensor is 

As per claim 31, Yun teaches further comprising: receiving the floor sensing signal from first to third floor sensing unit (see Fig. 1E, element 140)s installed at a plurality of positions; in accordance with the floor sensing signal received from the first to third floor sensing unit (see Fig. 1E, element 140)s, determining a state of a surrounding floor, wherein each of the first to third floor sensing units (see Fig. 1E, element 140) comprises the receiver (see Fig. 1E, element 110) including a first sensor (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors), and the plurality of transmitters (see Fig. 1E, element 110) including second to fourth sensors (see par. [0089], has shown evidence of first, second, third, fourth and Nth sensors).

As per claim 32, Yun teaches further comprising, in accordance with an operating signal applied to any one of the first to third floor sensing units (see 

As per claim 33, Yun teaches further comprising, when the cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.) is determined by the floor sensing signal, determining a position of the cliff (see par. [0106], wherein the floor surface can be in any condition by design choice including cliff/stairs etc.) in correspondence with a position of a module from which the floor sensing signal has been received among the first to third floor sensing units (see Fig. 1E, element 140), and setting a direction of travel (see par. [0059]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-7439041 is directed to an isolated peptide reagent (I) interacting preferentially with pathogenic forms of a conformational disease protein as compared to nonpathogenic forms of the conformational disease protein, is new;
US-20090157225 is directed to a detecting apparatus and method of a robot cleaner is disclosed. The apparatus includes a 
US-8301304 is directed to robot cleaner includes a floor detecting apparatus (100) provided with an optic angle adjusting unit that is arranged at a transmitting unit (110) and/or a receiving unit (120) in order to adjust optic angles of signals sent from the transmitting unit to the receiving unit. A light-shielding unit (160,170) partially shields a signal sent through the optic angle adjusting unit in order to reduce a deviation of each signal from the transmitting unit and the receiving unit;
US-9798328 is directed to a robot is generally an electro-mechanical machine guided by a computer or electronic programming. Autonomous robots that perform household functions such as floor cleaning are now readily available consumer products. Mobile robots have the capability to move around in their environment and are not fixed to one physical location; however, a vacuuming robot working in one room may unintentionally wander from one room to another room or from one area to another area before satisfactorily completing the vacuuming;
US-10296007 is directed to a A cleaning robot includes a chassis, a drive system connected to the chassis and configured to drive the robot, a signal generator and sensor carried by the chassis, and a controller in communication with the drive system and the sensor. The signal generator directs a signal toward the floor surface. The sensor is responsive to reflected signals from the floor surface. The controller controls the drive system to alter direction of the robot responsive to a reflected signal indicating an edge of the floor surface;
Ghidary et al., is directed to A new home robot positioning system (HRPS) using IR switched multi ultrasonic sensors;
Muneer et al., is directed to A novel automated site survey system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale


			



/McDieunel Marc/
Primary Examiner, Art Unit 3664B